COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-17-00231-CR
Style:                   Earl Roy DeBlanc v. The State of Texas
Date motion filed*:      October 19, 2017
Type of motion:          Fifth Motion to Extend Time to File Brief
Party filing motion:     Appellant Earl Roy DeBlanc’s counsel, Melissa Martin
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 June 19, 2017
       Number of extensions granted:           3     Current Due Date: October 18, 2017
       Date Requested:                    October 26, 2017 (129 days from original due date)

Ordered that motion is:
       Granted
              If document is to be filed, document due: October 26, 2017.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because appellant’s counsel’s fifth extension request states that Hurricane Harvey has
       still disrupted the functioning of her office, the Court grants the motion, but counsel is
       warned that no further extensions are to be granted. See Extension of Emergency
       Order Authorizing Modification and Suspension of Court Procedures in Proceedings
       Affected by Disaster, Misc. Docket No. 17-013 (Tex. Crim. App. Sept. 26, 2017); TEX.
       R. APP. P. 2, 38.6(d). TEX. R. APP. P. 2, 38.6(d). Accordingly, if appellant’s brief is
       not filed by October 26, 2017, the Court may abate this case. See id. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: October 24, 2017




November 7, 2008 Revision